          Case 1:21-cv-11043 Document 1 Filed 06/23/21 Page 1 of 7

                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS


EUGENE WEBER &                              )
JOY WEBER,                                  )
     Plaintiffs                             )
                                            )
                                            )      Civil Action No.:
v.                                          )
                                            )
                                            )
UBER TECHNOLOGIES, INC,                     )
RASIER, LLC,                                )
& JAMES JACKSON                             )
     Defendants                             )

______________________________________________________________________________

                COMPLAINT AND DEMAND FOR JURY TRIAL
______________________________________________________________________________

                                   The Parties

1.   The plaintiff, Eugene Weber, is a New Jersey resident who resides at 20

     Matrick Ct., Hillsborough, New Jersey.

2.   The plaintiff, Joy Weber, is a New Jersey resident who resides at 20 Matrick

     Ct., Hillsborough, New Jersey.

3.   The defendant, Uber Technologies, Inc., on information and belief, is a

     Delaware corporation with a principal place of business located at 1455

     Market Street, 4th Floor, San Francisco, California.

4.   The defendant, Rasier, LLC, is, on information and belief, a Delaware limited

     liability company doing business in the Commonwealth of Massachusetts on

     behalf of Uber, with a principal place of business located at 1455 Market

     Street, 4th Floor, San Francisco, California. At the time of the incident giving
           Case 1:21-cv-11043 Document 1 Filed 06/23/21 Page 2 of 7


                                        2


     rise to this complaint, on information and belief, the defendant, Rasier, LLC,

     was a subsidiary of Uber Technologies, Inc.

5.   The    defendant,   James   Jackson,   is,    on   information   and   belief,   a

     Massachusetts resident who resides at 32 Vesper Lane, Nantucket,

     Massachusetts.

                                  Jurisdiction

6.   Jurisdiction is based upon 28 U.S.C. § 1332. The amount in controversy

     exceeds $75,000, not counting interest and costs of court, and the matter

     controversy is between citizens of different states. The plaintiffs reside in

     New Jersey, and the defendants reside or do business in Massachusetts.

                                     Venue

7.   Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) and 28 U.S.C. § 1391(b)(2)

     in that this is the judicial district in which one defendant resides and in

     which a substantial part of the events occurred. Specifically, the personal

     injury incident giving rise to this action took place in Nantucket,

     Massachusetts. The injured plaintiff received initial treatment in Nantucket.

     Defendant Rasier, LLC, conducts everyday business throughout the state.

     Defendant Rasier, LLC, is registered with the Massachusetts Secretary of

     State as a foreign corporation with a registered agent in Boston,

     Massachusetts. Defendant Uber Technologies, Inc., conducts everyday

     business throughout the state. Defendant Uber Technologies, Inc. is
           Case 1:21-cv-11043 Document 1 Filed 06/23/21 Page 3 of 7


                                         3


      registered with the Massachusetts Secretary of State as a foreign corporation

      with a registered agent in Boston, Massachusetts. The driver of the vehicle

      involved in the incident, James Jackson, on information and belief, resides in

      Nantucket, Massachusetts.

                                    The Facts

8.    On or about June 27, 2018, plaintiff, Eugene Weber, was entering into a

      vehicle which he had hired using the Uber application on his telephone. The

      Uber vehicle was operated by James Jackson. The location of the pick-up was

      on Bartlett Farm Road in Nantucket, Massachusetts.

9.    On or about June 27, 2018, Mr. Jackson began driving away before Mr.

      Weber was fully in the vehicle.

10.   At all relevant times to this complaint, James Jackson was a driver who was

      hired on the Uber mobile application.

11.   The defendant, Rasier, LLC, on information and belief, is a wholly owned

      subsidiary of Uber Technologies, Inc.

12.   The defendant, Rasier, LLC, on information and belief, is the company that

      contracts with the drivers who pick up passengers through the Uber app.

13.   The defendant, Raiser, LLC, on information and belief, is the company that

      holds the Massachusetts Transportation Network Company (“TNC”) permit

      to operate in the commonwealth, which it does as Uber.
           Case 1:21-cv-11043 Document 1 Filed 06/23/21 Page 4 of 7


                                          4


14.   At all relevant times to this complaint, James Jackson was operating his

      Uber vehicle for the financial benefit of the defendants, Uber Technologies,

      Inc. and Rasier, LLC.

15.   At all relevant times to this complaint, the defendant, James Jackson, was an

      agent, servant and/or employee of Rasier, LLC.

16.   The cause of the incident described above was the carelessness and

      negligence of James Jackson in the operation of his Uber vehicle while

      serving as a servant, agent, or employee of Rasier, LLC.

17.   At all relevant times to this complaint, the defendant, James Jackson, was an

      agent, servant and/or employee of Uber Technologies, Inc.

18.   The cause of the incident described above was the carelessness and

      negligence of James Jackson in the operation of his Uber vehicle while

      serving as a servant, agent, or employee of Uber Technologies, Inc.

19.   As a result of the incident described above, the plaintiff, Eugene Weber, was

      caused to sustain severe, permanent personal injuries, to suffer great pain of

      body and anguish of mind, and has expended large sums of money for medical

      care – currently totaling approximately $77,000 – and will continue to expend

      large sums of money for medical care and attendance.

20.   As a result of the injuries to Mr. Weber, plaintiff Joy Weber, suffered a loss of

      her husband’s companionship, society, support and affection.
            Case 1:21-cv-11043 Document 1 Filed 06/23/21 Page 5 of 7


                                          5


                                  Causes of Action

      (Each Cause of Action Incorporates by Reference All Previous Allegations)

First Cause of Action

21.    This is an action by the plaintiff, Eugene Weber, against the defendant, Uber

       Technologies, Inc., for damages caused by the negligence of the defendant’s

       servant, agent, or employee, resulting in personal injuries and consequential

       damages.

Second Cause of Action

22.    This is an action by the plaintiff, Joy Weber, against the defendant, Uber

       Technologies, Inc., for loss of consortium caused by the negligence of the

       defendant’s servant, agent, or employee, resulting in personal injuries to her

       husband.

Third Cause of Action

23.    This is an action by the plaintiff, Eugene Weber, against the defendant,

       Rasier, LLC, for damages caused by the negligence of the defendant’s

       servant, agent, or employee, resulting in personal injuries and consequential

       damages.

Fourth Cause of Action

24.    This is an action by the plaintiff, Joy Weber, against the defendant, Rasier,

       LLC, for loss of consortium caused by the negligence of the defendant’s

       servant, agent, or employee, resulting in personal injuries to her husband.
           Case 1:21-cv-11043 Document 1 Filed 06/23/21 Page 6 of 7


                                           6


Fifth Cause of Action

25.   This is an action by the plaintiff, Eugene Weber, against the defendant,

      James Jackson, for damages caused by his negligence resulting in personal

      injuries and consequential damages.

Sixth Cause of Action

26.   This is an action by the plaintiff, Joy Weber, against the defendant, James

      Jackson, for loss of consortium caused by his negligence resulting in personal

      injuries to her husband.

                                  Demands for Relief

27.   The plaintiff, Eugene Weber, demands judgment, in the amount of his

      damages, together with interest and costs as permitted by law, against the

      defendants, Uber Technologies, Inc., Rasier, LLC, and James Jackson, as to

      the First, Third, and Fifth Causes of Action.

28.   The plaintiff, Joy Weber, demands judgment, in the amount of her damages,

      together with interest and costs as permitted by law, against the defendants,

      Uber Technologies, Inc., Rasier, LLC and James Jackson, as to the Second,

      Fourth, and Sixth Causes of Action.

                                    Jury Demand

29.   The plaintiffs claim a trial by jury as to all counts.
          Case 1:21-cv-11043 Document 1 Filed 06/23/21 Page 7 of 7


                                     7


                                   By Their Attorneys
                                   BREAKSTONE, WHITE & GLUCK, P.C.
                                   /s/David White
                                   ______________________________
                                   David W. White, Jr., Esq., BBO #543797
                                   Reza Breakstone, Esq., BBO #673067
                                   Two Center Plaza, Suite 530
                                   Boston, MA 02108-1906
                                   (617) 723-7676
                                   white@bwglaw.com
                                   rbreakstone@bwglaw.com


Dated: June 23, 2021
